Citation Nr: 1720781	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Matthew I. Wilcut, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to November 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 decision, the RO, in part, denied entitlement to service connection for a back disability, tinnitus and a bilateral hearing loss disability.  

The June 2013 rating decision, in part, reopened the Veteran's claim and then again denied entitlement to service connection for a back disability.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

In July 2016, the Board reopened and remanded the issue of entitlement to service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.





CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a January 2011 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Unfortunately, despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (August 18, 2010).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  

Per the July 2016 Board remand instructions, the Veteran was also provided a VA examination in March 2017.  

In light of the above, the Board also finds that the RO substantially complied with the July 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

In this instance, the Veteran contends that his claimed low back disability resulted from trauma that resulted from his many in-service parachute jumps.  The Veteran also noted that during service he had to carry heavy items in his position as a combat engineer and a heavy equipment operator.

The Board again notes that the Veteran's service treatment records for his service are unavailable and that further attempts to find such records would be futile.  

A May 2005 private treatment report noted that the Veteran presented with complaints of back pain as he had a history of injuring his back 3 weeks ago when lifting a heavy object.

A June 2005 chiropractic report noted that it was the Veteran's first visit and he reported back pain of 8/10 on a pain scale.

A June 2005 x-ray report revealed significant chronic degenerative disc L5-S1 flattening, chronic degenerative L5-S1 endplate discogenic sclerosis and disc bulges.

An April 2009 private treatment report noted that the Veteran had a history of a back injury as the Veteran worked cutting trees.  X-rays demonstrated spondylolisthesis.

A December 2009 medical statement for Aid and Attendance noted that the Veteran had spinal stenosis.

An October 2015 examination for housebound status or permanent aid and attendance noted that the Veteran had a diagnosis of spinal stenosis.

Per the July 2016 Board remand instructions, the Veteran was provided a VA examination in March 2017.  The examiner noted a diagnosis of degenerative changes of the lumbar spine, stenosis, anterolisthesis and degenerative disc disease with an onset of 2005.  The examiner noted that the Veteran first reported low back pain in 1956 when he injured himself in a parachute jump as he landed in a pine tree.  The Veteran reported that he was not able to reenlist as a result of his back injury.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was also less likely than not aggravated beyond the natural progression by his military duty.  The examiner noted that the medical evidence demonstrates that the earliest treatment and complaints for low back pain occurred in 2005.  The examiner noted treatment records from May 2005 which reported a back injury from lifting a heavy object.  The examiner also noted that the evidence of record showed no chronic or continuing lumbar spine condition proximate to the Veteran's military duty period.  The first medical evidence of a back problem was in 2005 after the Veteran injured his back picking up a heavy item.  The treatment in 2005 with no earlier treatment did not provide support for his low back problems being attributable to his military service or to any one of, or the sum of his parachute jumps during military duty.  The examiner also noted a 2009 treatment report which indicated that the Veteran "works cutting trees".  The examiner noted that this demonstrated that the Veteran was still very physically active and participated in activities that could certainly injure his lumbar spine and cause low back pain well after the end of his military service.  The Veteran also worked post-military putting in a gas pipeline in Florida and his reported 60 in-service parachute jumps were not the only type of physical activity he participated in during his life.  There was no medical evidence that the Veteran had early degenerative changes or any type of lumbar spine problems attributable to is military duty period or any trauma from parachute jumping during his duty period.  The examiner noted that if the Veteran had a significant injury to his lumbar spine or any early degenerative process of the lumbar spine due to his parachute jumps one would expect him to have seen medical providers for low back pain many years prior to his being 74 years old in 2005.  The examiner also noted that the degenerative changes noted in the Veteran's lumbar spine were not unusual in a man his age at the time they were documented.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

As a preliminary matter, the Board again notes that the Veteran's service treatment records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri). 

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

As there is a current diagnosis of stenosis, anterolisthesis and disease degenerative disc disease of the lumbar spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative disc disease of the lumbar spine on a presumptive basis is not warranted as the record does not show evidence of degenerative disc disease of the lumbar spine during the Veteran's period of active military service, or within one year of his separation from active duty.  Notably, the first evidence of any back related complaints was in 2005, almost 48 years after his separation from active duty and the available medical evidence shows no disability of the low back soon after service.  Again, a low back disability is first documented many years after service in 2005 after a reported lifting injury and these findings are not shown to be etiologically related to service, to include the Veteran's reported injury to his back which he attributed to parachute jumping.

Accordingly, service connection for a low back disability on a presumptive basis is not warranted as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board notes that at his April 2016 Board hearing, the Veteran testified that he had continuing low back pain since his service which began after trauma from his many in-service parachute jumps.

To the extent that the Veteran is asserting that he experienced low back pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, as noted, a May 2005 private treatment report shows that the Veteran reported a history of injuring his back 3 weeks ago when lifting a heavy object, buy made no mention of prior injuries or a history of back problems.  Similarly, an April 2009 private treatment report noted that the Veteran had a history of a back injury as the Veteran worked cutting trees, but made no mention of any injury in service.  The Board finds a history provided directly to health care providers during the course of treatment inherently more credible than statements made in support of a claim for monetary benefits.  Even assuming the Veteran did experience back disabilities in service, in light of his failure to reference back disabilities since that time during the course of two health care visits, the Board must find any assertion of experiencing a continuity of symptomatology since that time not credible.

Regarding service connection on a direct basis, the Board finds that the evidence is against a finding that the Veteran's back disability is otherwise etiologically related to his service.  Significantly, the only medical opinion addressing the etiology of the claimed low back disability weighs against the claim.  The March 2017 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was also less likely than not aggravated beyond the natural progression by his military duty.  

The Board affords the VA examiner's March 2017 opinion, which is supported by a detailed rationale and medical knowledge, great probative value.  Notably, the VA examiner specifically indicated that the degenerative changes noted in the Veteran's lumbar spine were not unusual in a man his age at the time they were documented.  In forming his opinion, the VA examiner specifically noted the Veteran's lay assertions regarding his back disability symptoms and clearly acknowledged that the Veteran had reported many in-service parachute jumps and having carried heavy items during his service.  

None of the competent medical evidence of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  Thus, the Board finds the examiner's March 2017 opinion to be persuasive.

The only evidence linking the back disability to service is the Veteran and his representative's statements.  The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed back disability.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In the instant case, however, the Board finds that a back disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the back disorder, to include the etiology of the degenerative disc disease of the lumbar spine.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consequently, entitlement to service connection for a back disorder is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


